[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                            No. 06-10076                       AUGUST 9, 2006
                        Non-Argument Calendar                 THOMAS K. KAHN
                                                                  CLERK
                      ________________________

                 BIA Nos. A95-897-305 & A95-897-306

SANDRA MARTINEZ,
MARIA ANDEA LEAL,
IVAN DARIO LEAL,

                                                             Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                             Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                              (August 9, 2006)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
       Ivan Dario Leal; his wife, Sandra Martinez; and their daughter, Maria Andea

Leal, all natives and citizens of Colombia, petition for review of a decision of the

Board of Immigration Appeals. The BIA affirmed an order of the Immigration

Judge that denied their petition for asylum and withholding of removal because the

IJ found their testimony and documentary evidence not credible. We deny the

petition.

                                 I. BACKGROUND

       Leal alleged in his asylum application that he was persecuted by the FARC

because of his involvement in the Liberal Party. Leal alleged that the FARC

attempted to kidnap him after he worked on a campaign to extend prison sentences

for those convicted of guerilla activity. Leal then fled to the United States, but his

family remained in Colombia. The asylum application alleged that Martinez was

injured when two men fired at her car and hit her in the face. She recovered in a

hospital, but the family allegedly continued to receive threats. The asylum

application alleged that Leal took a trip to Costa Rica to interview for a job, but

returned to the United States when his interviewer informed Leal that Leal

continued to receive threats from the FARC in Colombia. In support of his

application, Leal submitted several documents: a letter from FARC that declared

him as a military target, a letter from the Liberal Party that thanked him for his

work, an Emergency Clinic History for Martinez with an admission number
                                           2
01034491, a diagnosis with patient number 01 34491 for Edilberto Mora, who was

Martinez’s driver, and a diagnosis for Sandra Martinez with a patient number

0131638. At the removal hearing, Leal conceded removability. At the asylum

hearing, both Leal and Martinez testified.

      The IJ denied Leal’s asylum application because she found his application

not credible. The IJ found that the medical documents submitted by Leal were

fraudulent because “they are clearly altered, which is viewable to the naked eye.”

The IJ explained that the documents had biographical information about Martinez

that had been inserted in different handwriting and ink. The documents also had

gaps or marks where alterations or erasures had been made, and the admission

numbers on the documents were inconsistent. Leal and Martinez were unable to

provide originals for any of the documents.

      The IJ also found the testimony of Leal and Martinez not credible for several

reasons. First, the IJ found that Leal and Martinez testified inconsistently with the

asylum application. Leal testified that he started to receive threats in 1999 when he

moved to a new apartment, but his application stated that he started to receive

threats in 1998 and he had lived in the same apartment since 1995. Second, the IJ

stated that “[t]he subjective claim of persecution . . . [is] substantially undermined”

by numerous trips to the United States by Leal and Martinez without seeking

asylum. Third, the IJ also found Leal’s allegation that he decided to return to the
                                             3
United States based on the information he received from his interviewer in Puerto

Rico to be not credible. Fourth, the IJ found Leal and Martinez not credible

because they failed to submit police reports about the shooting incident and the

threats they received. Fifth, the IJ stated that the threatening letter submitted by

Leal “appears to have been scripted” because of the use of the word “persecution.”

      The BIA affirmed. Although the BIA stated that “the [IJ] made an improper

assumption that the letter from the FARC was fraudulent due to the inclusion of the

word ‘persecution,” the BIA found that the fraudulent medical documentation, the

inconsistent testimony, and the “apparent lack of urgency in applying for asylum”

supported the adverse credibility finding of the IJ.

                           II. STANDARD OF REVIEW

      Because the BIA issued a separate opinion from the IJ, we review the

decision of the BIA, except to the extent that the BIA expressly adopted the

decision of the IJ. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001).

We review an adverse credibility finding for substantial evidence. D-Muhumed v.

U.S. Att’y Gen., 388 F.3d 814, 818 (11th Cir. 2004). A decision of the IJ is not

supported by substantial evidence when the record compels a contrary conclusion.

Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1230 (11th Cir. 2005).



                                  III. DISCUSSION
                                           4
      Leal argues that the BIA erroneously affirmed the denial of their application

for asylum and withholding of removal. Leal contends that the adverse credibility

finding of the IJ is not supported by substantial evidence. We disagree.

      The findings of the IJ that the documents submitted by Leal were fraudulent

and the testimonies of Leal and Martinez were inconsistent with their application

for asylum are supported by substantial evidence. There are gaps in the preprinted

portions of the medical forms, the medical forms for Martinez and Mora have the

same patient numbers, and other alterations are “viewable to the naked eye.” Leal

testified inconsistently about the date that the alleged threats began, Leal failed to

explain why he relied on the statements of his interviewer in Puerto Rico to come

to the United States, and Martinez testified inconsistently about the shooting

incident. Although Leal now provides explanations for these inconsistencies, the

record does not “compel[] a contrary conclusion.” Id.

                                 IV. CONCLUSION

      Leal’s petition is

      DENIED.




                                           5